Order entered October 12, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00389-CV

               JOHN HURT AND LESLEA HURT, Appellants

                                       V.

      AMALENDU GOSWAMI AND HARSHA GOSWAMI, Appellees

               On Appeal from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 003-02059-2020

                                    ORDER

      On October 7, 2022, on appellants’ motion to order the county court to file

communications between appellant and the county court’s staff or clerk in a

supplemental record, we provided that appellants could file copies of those

communications with the trial court clerk for inclusion in a supplemental record.

By motion filed October 10, 2022, appellants ask we reconsider and order the

county court to file the communications. We DENY the motion.


                                            /s/   KEN MOLBERG
                                                  JUSTICE